Per Curiam.
The parties agreed the policy sued on provided coverage only for direct and accidental loss of, or damage to, the insured vehicle. The defendant stressfully contends the court committed error in refusing to submit a separate issue whether the fire resulted from accident. The court in its charge, however, gave the defendant the benefit of both its defenses:
“So the question for you to determine is whether there was a fire to her vehicle prior to 12:01, July 1st, 1962, and, if so, whether it was accidental within the meaning of the policy. If there was a fire causing her loss or damage to her automobile, which was direct *487and accidental, prior to 12:01 a.m., July 1, 1962, then it-would be the duty of the company to pay the actual cash value of the damage sustained. Otherwise, there would be no duty on the part of the company to pay anything for loss by fire.”
. In repeating the substance of the foregoing instructions, the court charged the jury to answer the first issue, “no,” if the plaintiff had failed to carry the burden of showing the loss by fire before 12:01, July 1, and that the loss was accidental.
The trial was hotly contested. The evidence was sharply conflicting. The jury resolved the conflict in favor of the plaintiff. The record discloses
No error.